Citation Nr: 1717296	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Regarding the respiratory claim, the Board acknowledges that, in its September 2010 rating decision, the RO denied service connection for asbestosis, only.  However, upon consideration of the information the Veteran has submitted in support of that claim and the information that VA has obtained, the Board finds that the issue should be expanded to entitlement to service connection for a respiratory disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The title page has been amended accordingly.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus that began during service in connection with his exposure, without hearing protection, to the noise of electric pumps and motors, and to the noise of aircraft, including fighter jets, taking off near the building where he worked.  Following review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

At the outset, the Board finds that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding the in-service noise exposure detailed above.  The Board also finds that the Veteran has a current disability, as he is competent to testify to observable symptoms, such as ringing in his ears, and has done so credibly in this instance, including during July 2010 and February 2014 VA audiological examinations and during his January 2017 Board hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his in-service acoustic trauma.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  

The Board finds that the Veteran's consistent reports, during his VA audiological examinations and his Board hearing, that his current tinnitus began in service and continued thereafter are sufficient to establish service connection in this instance.  In so finding, it acknowledges that neither VA examiner concluded that the Veteran's tinnitus was related to service.  However, the 2010 VA examiner declined to offer any opinion as to whether the Veteran's tinnitus was related to service, because she had not reviewed his entrance and separation examinations.  Additionally, although the 2014 examiner found that the Veteran's tinnitus was not related to service, she inappropriately relied on the absence of a report of tinnitus on his separation examination to support that opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports, during his VA audiological examinations and his Board hearing, of first experiencing tinnitus during service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  Thus, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and a respiratory disorder.

I.  VA Examination and Opinions

Regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss, in July 2010, a VA examiner confirmed that the Veteran had bilateral hearing loss for VA purposes.  However, she declined to provide an opinion regarding whether that hearing loss was related to in-service noise exposure because she had not reviewed the Veteran's entrance and separation examinations.  In February 2014, a VA examiner concluded that the Veteran's current hearing loss was less likely than not related to in-service noise exposure and was at least as likely as not related to post-service occupational noise exposure.  However, she characterized both the Veteran's in-service and post-service exposure as "significant," and, aside from noting that his separation audiogram was "within normal ranges" from 500 Hertz through 6000 Hertz, offered no explanation for why she attributed his hearing loss to one period of exposure rather than the other.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  To the extent that the examiner was relying on the results of the Veteran's separation audiogram to support her conclusion, the Board notes that hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As the 2010 VA examiner declined to offer an opinion regarding the etiology of the Veteran's hearing loss, and as the 2014 examiner's opinion is deficient for the reasons just discussed, an additional VA opinion is needed on remand.  Barr, 21 Vet. App. at 311-12 (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Turning to the claim of entitlement to service connection for a respiratory condition, the Veteran has asserted that although he was exposed to asbestos both during and after service, he began to experience respiratory symptoms such as shortness of breath shortly after being exposed to asbestos and chlorine gas during his in-service duties as a water supply and sanitation specialist.  

The Veteran was initially afforded a VA respiratory conditions examination in August 2010, at which time the examiner noted that the Veteran had evidence of asbestos exposure on radiographic imaging and that his clinical history was suggestive of asbestos-related lung disease.  She further noted that he had a history of in-service asbestos exposure, that he also described in-service exposure to chlorine gas, and that he reported gradual and progressive shortness of breath since the late 1950s.  The examiner characterized the Veteran's respiratory condition as "asbestosis related to [his] time in service."  However, she did not explain why she had reached that conclusion, and it is unclear from her discussion of the Veteran's history whether she was aware of his post-service exposure to asbestos.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).

The Veteran was afforded a second VA respiratory conditions examination in February 2014.  At that time, the examiner listed diagnoses of chronic obstructive pulmonary disease (COPD) and chronic bronchitis in addition to asbestos-related lung disease.  He noted that the Veteran reported exposure to both asbestos and chlorine gas during service and that he described a decrease in "lung power" after those exposures.  He also stated that the Veteran reported abnormal chest x-rays in the late 1960s.  The examiner noted, however, that the Veteran was also exposed to asbestos for approximately 10 years during his work following service.  Following review of the Veteran's claims file, the examiner confirmed that the Veteran had pleural plaques most likely caused by asbestos exposure, as well as possible interstitial fibrosis caused by asbestosis, but opined that his asbestos-related lung disease was less likely than not incurred during or caused by service.  In support of that opinion, he stated that the Veteran's asbestos-related lung disease was most likely caused by his years of post-service asbestos exposure rather than "1 or 2 days of exposure during [the] military."  The examiner also noted that most individuals who develop asbestosis are asymptomatic for at least 20 to 30 years after initial exposure.  Significantly, however, the evidence of record, including the Veteran's hearing testimony, suggests that he was exposed to asbestos for more than one or two days during service.  See Reonal, 5 Vet. App. at 461.  Additionally, although the examiner's discussion of the typical onset of asbestosis-related symptoms suggests that he was questioning whether the Veteran's reported symptoms immediately following service could be related to asbestos-related lung disease, he did not address whether any of the other respiratory disorders he identified could have caused the Veteran's early symptoms.  Furthermore, the examiner did not address whether any of the Veteran's respiratory conditions could have been caused by his reported in-service exposure to chlorine gas.

In view of the foregoing deficiencies in the respiratory conditions examinations currently of record, the Veteran must be afforded an additional VA examination so that an opinion that addresses all of his current respiratory diagnoses and is based on consideration of the full extent of his in-service exposures may be obtained.  Barr, 21 Vet. App. at 312.  

In finding that an additional respiratory examination is needed, the Board acknowledges that the Veteran has submitted several positive opinions from private physicians.  However, as those opinions do not include rationales and do not appear to consider the post-service asbestos exposure the Veteran has described, they do not form a sufficient basis on which to grant service connection, and a remand is still required.  See Stefl, 21 Vet. App. at 124.

II.  Treatment Records

As just noted, the Veteran has submitted several medical opinions from private physicians in support of his respiratory claim.  However, although he identified one of those physicians as his primary care provider, the records associated with any treatment he receives at that private facility have not been associated with the claims file.  Additionally, during his 2014 VA respiratory conditions examination, the Veteran reported undergoing a CT scan in the past five years, but records from that time period include chest x-rays, only.

On remand, any outstanding records from the Veteran's primary care provider and the reports associated with any CT scans conducted since approximately 2009 should be sought, and the Veteran should be given an opportunity to identify any other relevant, outstanding private treatment records. 

Any outstanding VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include records from his primary care provider at PeaceHealth and records associated with any chest CT scans he has undergone since approximately 2009.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a VA audiologist for review.  The audiologist should consider values converted from ASA to ISO-ANSI units for the December 1959 audiogram.  Following review of the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after his discharge from service.

In issuing your opinion, please specifically consider and discuss (1) the Veteran's credible reports of in-service exposure, without hearing protection, to noise while working around electric pumps and motors and while working near a runway where aircraft, including fighter jets, were taking off; (2) his credible report of a worsening in his hearing acuity during service; and (3) the nature, extent, and timing of his post-service noise exposure, detailed during his July 2010 and February 2014 VA examinations and his January 2017 Board hearing.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA examination with a pulmonologist to determine the etiology of any diagnosed respiratory conditions.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported in detail.  If a pulmonologist is not available in the Veteran's location, send the claims file to a pulmonologist for review after the examination, including any necessary testing, has been conducted by an appropriate clinician.

Following review of the claims file, the pulmonologist should respond to the following:

(a) Please identify all current respiratory disorders.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of claim.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2009) meet the criteria for a "current" diagnosis.  For any diagnoses of record that cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each respiratory disorder identified, is it at least as likely as not (50 percent probability or more) that the disorder began in service or is otherwise related to service?

In issuing your opinion, please specifically consider and discuss (1) the Veteran's February 2013 description, in connection with a Report of Industrial Injury or Occupational Disease, of in-service exposure to asbestos and chlorine gas and post-service exposure to asbestos; (2) his report that he began experiencing shortness of breath during service; and (3) his report that he was first told of lung abnormalities on chest x-rays in the 1950s or 1960s.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


